Name: Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States and the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/4 Official Journal of the European Communities 28 . 2 . 80 COUNCIL REGULATION (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories THE COUNCIL OF THE EUROPEAN COMMUNITIES, the time of import do not provide, apart from customs duties, for the application of any other measure relating to their import, ( ii) for products other than those referred to under ( i ), the Community shall take the necessary measures to ensure more favourable treatment than that applied to third countries benefiting from the most ­ favoured-nation clause for the same products ; Whereas it is laid down in Article 2 (2) (c) of the Convention that the arrangements referred to under paragraph (2 ) ( a ) shall enter into force at the same time as the Convention and shall remain applicable for its duration; Whereas the Community has agreed to start applying autonomously the arrangements set out in Article 2 (2) (a) of the Convention, on trade in agricultural products and foodstuffs, as of 1 March 1980, that is to say before the Convention enters into force ; Whereas :  Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (4), as last amended by Regulation (EEC) No 2916/79 (5),  Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ( 6), as last amended by Regulation (EEC) No 2903/78 ( 7),  Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (8), as last amended by Regulation (EEC) No 590/79 (9),  Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( 10), as last amended by Regulation (EEC) No 1547/79 ("), Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ( 1), as last amended by Regulation (EEC) No 152/78 (2), and in particular Article 12 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas the second ACP EEC Convention of LomÃ ©, hereinafter referred to as 'the Convention', between the African, Caribbean and Pacific States, hereinafter referred to as 'the ACP States', and the European Economic Community was signed on 31 October 1979 ; Whereas Article 2 (2 ) (a) of the Convention lays down that products originating in the ACP States :  listed in Annex II to the Treaty when they come under a common organization of the market within the meaning of Article 40 of the Treaty, or  subject, on importation into the Community, to specific rules introduced as a result of the implementation of the common agricultural policy, shall be imported into the Community, notwithstanding the general arrangements applied in respect of third countries, in accordance with the following provisions: ( i) those products shall be imported free of customs duties for which Community provisions in force at ( 4) OJ No L 148 , 28 . 6 . 1968 , p. 24. ( s) OJ No L 329, 24. 12. 1979, p. 15 . ( 6) OJ No L 20, 28 . 1 . 1976, p. 1 . ( 7) OJ No L 347, 12 . 12. 1978 , p. 1 . H OJ No L 141 , 12. 6 . 1969, p. 1 . (2) OJ No L 23 , 28 . 1 . 1978 , p. 1 . ( 3 ) Opinion delivered on 15 February 1980 (not yet published in the Official Journal). (8) OJ No 172, 30. 9 . 1966 , p. 3025 /66 . ( 9) OJ No L 78 , 30 . 3 . 1979 , p . 1 . ( 10) OJ No L 281 , 1 . 11 . 1975 , p . 1 . (") OJ No L 188 , 26. 7 . 1979, p . 1 . 28 . 2 . 80 No L 55/5Official Journal of the European Communities  Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ( 1), as last amended by Regulation (EEC) No 113/80 (2),  Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 1301 /79 (4),  Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ( 5), as last amended by Regulation (EEC) No 2999/79 (6),  Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ( 7), as last amended by Regulation (EEC) No 1303/79 (8),  Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (9), as last amended by Regulation (EEC) No 1579/79 ( 10),  Regulation (EEC) No 1059/69,  Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the markets in flax and hemp (n), as last amended by Regulation (EEC) No 814/76 ( 12),  Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ( 13), as last amended by Regulation (EEC) No 235/79 ( 14),  Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage ( 1S), as last amended by Regulation (EEC) No 1225/79 ( 16),  Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seed ( 17), as last amended by Regulation (EEC) No 2878 /79 ( »),  Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty ( 19), as last amended by Regulation (EEC) No 114/80 (20), and  Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ( 21 ), as last amended by Regulation (EEC) No 114/80, establish trade arrangements with third countries ; Whereas, for the purposes of this Regulation, the concept of import duties shall be that set out in Article 1 (2 ) (a) of Regulation (EEC) No 1430/79 (22); Whereas, on the one hand, these trade arrangements provide only for the application of customs duties on the import of a number of products ; whereas, on the other hand, these arrangements involve the application of customs duties and import levies on beef and veal and on products processed from fruit and vegetables, the charging of levies in respect of cereals, rice and products processed from cereals and rice, the charging of an ad valorem duty and a variable component on certain goods resulting from the processing of agricultural products, the application of customs duties and other measures in respect of imports of fishery products, certain fruit and vegetables, and oils and fats ; whereas the obligations of the Community towards the ACP States under Article 2 (2 ) ( a ) of the Convention may be fulfilled by granting total or partial exemption from import duties for the products in question where they originate in the ACP States ; Whereas it should be specified that the advantages resulting from Article 2 (2 ) (a) of the Convention are accorded only to originating products within the meaning of Protocol 1 concerning the definition of the concept of originating products and methods of administrative cooperation, annexed to the ACP EEC Convention of Lome, signed on 28 February 1975 ( 23 ), hereinafter referred to as 'the 1975 Convention ', application of which was extended by Regulation (EEC) No 434/80 (24); Whereas, upon entry into force of the Convention, Protocol 1 annexed thereto, will become applicable in respect of the rules of origin; D OJ No L 166 , 25 . 6 . 1976, p. 1 . (2) OJ No L 16, 22. 1 . 1980, p. 1 . (3) OJ No L 118 , 20 . 5 . 1972, p. 1 . (4 ) OJ No L 162, 30 . 6 . 1979, p. 26. ( s) OJ No L 73 , 21 . 3 . 1977, p . 1 . ( 6) OJ No L 341 , 31 . 12 . 1979 , p. 1 . ( 7) OJ No L 54 , 5 . 3 . 1979, p. 1 . i 17 ) OJ No L 246 , 5 . 11 . 1971 , p. 1 . (8) OJ No L 162 , 30. 6 . 1979, p . 28 . H OJ No L 94 , 28 . 4 . 1970, p . 1 . ( 10) OJ No L 189, 27. 7 . 1979, p. 1 . (") OJ No L 146 , 4 . 7 . 1970, p. 1 . ( 12) OJ No L 94, 9 . 4 . 1976, p , 4 . ( ») OJ No L 175 , 4 . 8 . 1971 , p . 1 . (w) OJ No L 325 , 21 . 12 . 1979 , p. 1 . ( 19) OJ No L 151 , 30. 6 . 1968 , p . 16 . (20) OJ No L 16 , 22 . 1. 1980 , p. 3 . ( 21 ) OJ No L 142, 30. 5 . 1978 , p . 1 . ( 14) OJ No L 34 , 9 . 2 . 1979, p. 4 . ( 15) OJ No L 55, 2. 3 . 1968 , p. 1 . ( 22 ) OJ No L 175 , 12. 7 . 1979, p. 1 . (") OJ No L 25 , 31 . 1 . 1976 , p. 1 . ( 24 ) See page 1 of this Official Journal .( 16) OJ No L 155 , 22. 6 . 1979, p. 10 . No L 55/6 Official Journal of the European Communities 28 . 2 . 80 2 . The rules of origin applicable to such of these products as are imported from the ACP States or the countries and territories shall be respectively those set out in Protocol 1 annexed to the 1975 Convention and those in Annex II to Decision 76/568 /EEC. These provisions shall cease with effect from the entry into force of the similar rules contained in the Convention and in the Decision to be taken on the association of the countries and territories. 3 . If there is a change in the status of the countries and territories listed in Annex II, the list of States, countries and territories referred to in Annexes I and II shall be adapted by the Council, acting by a qualified majority on a proposal from the Commission. TITLE I Beef and veal Whereas, furthermore, these advantages should be combined with certain conditions and limited to certain annual and multiannual quantities on a case-by-case basis ; Whereas there have traditionally been trade flows from the ACP States to the French overseas departments ; whereas measures should therefore be introduced to encourage the importation of certain products originating in the ACP States into these French overseas departments to cover local consumption requirements, including consumption following processing; whereas provision should be made for altering the arrangements governing access to the markets in products originating in the ACP States referred to in Article 2 (2 ) of the Convention, particularly in the light of the said departments' economic development requirements ; Whereas it should be stipulated that the safeguard clauses provided for in the Regulations on the common organization of the agricultural markets and in the specific rules introduced as a result of the implementation of the common agricultural policy are applicable; whereas pursuant to the transitional application of certain provisions of the 1975 Convention the provisions of Article 10 thereof apply and will be replaced by those of Article 12 ( 1 ) of the Convention when it enters into force; whereas these provisions are complementary to and are implemented in accordance with Council Regulation (EEC) No 157/76 of 20 January 1976 on the safeguard measures provided for in the ACP EEC Convention of Lome (*) and the Regulation which will replace it upon entry into force of the Convention; Whereas the association of the Community with the overseas countries and territories, hereinafter referred to as 'the countries and territories', is governed by Decision 76/568 /EEC (2), the period of validity of which was extended by Decision 80/162/EEC (3), in respect of the import arrangements for agricultural products and certain goods resulting from the processing of agricultural products and in respect of the rules of origin, and whose safeguard clauses apply as complementary measures; whereas upon the entry into force of a new Decision the provisions which it sets out will be applicable, Article 2 The products of the beef and veal sector referred to in Article 1 of Regulation (EEC) No 805/68 shall be im ­ ported free of customs duties. Article 3 Where, in the course of a year, imports into the Community of products falling within subheadings 02.01 A II and 16.02 B III b) 1 aa) of the Common Customs Tariff originating in an ACP State or country or territory, exceed a quantity equivalent to imports into the Community during the year, between 1969 and 1974, in which Community imports of products of that origin were highest, plus an annnual growth rate of 7 %, exemption from customs duties on the products of that origin shall be partially or totally suspended in accordance with the procedure laid down in Article 23 . In that event the Commission shall report to the Council which, acting by a qualified majority on a proposal from the Commission, shall determine the arrangements to be applied to the imports in question. HAS ADOPTED THIS REGULATION: Article 1 1 . This Regulation shall apply to products originating in the ACP States listed in Annex I or in the countries and territories listed in Annex II. Article 4 1 . Within the limits of the quantities referred to in Article 5 , import duties, other than customs duties, applied to products originating in the ACP States referred to in Article 1 (a) of Regulation (EEC) ( ») OJ No L 18 , 27. 1 . 1976 , p. 1 . ( 2) OJ No L 176, 1 . 7 . 1976, p. 8 . (3 ) OJ No L 35 , 12 . 2 . 1980, p. 26 . 28 . 2 . 80 Official Journal of the European Communities No L 55/7 TITLE IV Cereals No 805/68 shall be reduced by an amount to be fixed quarterly by the Commission and corresponding to 90 % of the average import duties applicable during a reference period. Article 8 2 . Paragraph 1 shall apply only to imports for which the importer provides proof that an export charge of an amount equivalent to the reduction referred to in the said paragraph has been collected by the exporting country. 1 . The levy applicable to imports of maize falling within subheading 10.05 B of the Common Customs Tariff shall be that fixed in accordance with Article 13 of Regulation (EEC) No 2727/75 , reduced by 1*81 ECU per tonne. 2 . The levy applicable to imports of millet falling within subheading 10.07 B of the Common Customs Tariff and of grain sorghum falling within subheading 10.07 C of the Common Customs Tariff shall be that fixed in accordance with Article 13 of Regulation (EEC) No 2727/75, reduced by 50 % . Article S 1 . The reduction in import duties provided for in Article 4 shall be subject to a maximum, expressed in terms of boned or boneless meat, of 30 000 tonnes per calendar year, allocated as follows : 18 916 tonnes, 142 tonnes, 7 579 tonnes, 3 363 tonnes. Botswana Kenya Madagascar Swaziland Depending on the dates of entry into force and expiry of this Regulation, the quantities shown above, expressed by calendar year, shall be calculated pro rata temporis . 2 . However, if the ACP States referred to in para ­ graph 1 should so request during a given year, the total quantity may be broken down differently among those States for that or the following year, in accordance with the procedure laid down in Article 23 . TITLE V Rice Article 9 The levy applicable to imports of rice falling within subheading 10.06 B of the Common Customs Tariff shall be equal, per 100 kilograms of product, to the levy applicable to imports of rice from third countries, reduced as follows : TITLE II ( a ) in the case of paddy rice falling within subheading 10.06 B I a) of the Common Customs Tariff:  by 50 % , and  by 0-36 ECU;Fishery products Article 6 The fishery products referred to in Article 1 of Regulation (EEC) No 100/76 shall be imported free of customs duties. (b) in the case of husked rice falling with subheading 10.06 B I b ) of the Common Customs Tariff:  by 50 % , and  by 0-36 ECU; (c) in the case of semi-milled rice falling within subheading 10.06 B II a) of the Common Customs Tariff:  by the amount for the protection of the industry referred to in Article 14 (3 ) of Regulation (EEC) No 1418/76 converted by reference to the conversion rate between milled rice and semi-milled rice referred to in the third indent of Article 19 (a) of that Regulation,  by 50 % of the levy thus reduced, and  by 0-54 ECU ; TITLE III Oils and fats Article 7 The oil and fat products referred to in Article 1 (2 ) (a) and (b) of Regulation No 136/66/EEC shall be imported free of customs duties. No L 55/8 28 . 2 . 80Official Journal of the European Communities 2 . As regards such imports, however, the levy applicable, on the day of export shall be applied, if the applicant so requests when applying for the licence referred to in Article 10 ( 1 ) of Regulation (EEC) No 1418/76, to an import to be effected during the period of validity of the licence. Article 12 Where, in the course of a year, imports into the Community of rice originating in an ACP State or in a country or territory exceed a quantity equivalent to the average quantity of annual imports into the Community of the origin in question over the last three years for which statistics are available, plus 5 % , the provisions of Article 9 shall be totally or partially suspended in respect of products of the origin in question in . accordance with the procedure laid down in Article 23 . In such a case, the Commission shall report to the Council, which, acting by a qualified majority on a proposal from the Commission, shall decide on the treatment to be applied to the imports concerned. (d) in the case of wholly milled rice falling within subheading 10.06 B II b) of the Common Customs Tariff:  by the amount for the protection of the industry referred to in Article 14 (3 ) of Regulation (EEC) No 1418/76,  by 50 % of the levy thus reduced, and  by 0-54 ECU; (e) in the case of broken rice falling within subheading 10.06 B III of the Common Customs Tariff:  by 50 % , and  by 0-30 ECU. Article 10 1 . Article 9 shall apply only if the cif export price of a given quantity, increased by the levy applicable to imports of rice originating in the ACP States or in the countries and territories is, at the time of exportation, for that quantity, equal to or more than;  in the case of husked rice, milled rice and broken rice, the threshold price less, respectively, 0-36 , 0-54 and 0-30 ECU,  in the case of paddy rice, the threshold price of husked rice adjusted by reference to the conversion rate, processing costs and the value of the by-products to be taken for conversion from the husked state to the paddy state, less 0-36 ECU,  in the case of semi-milled rice, the threshold price of milled rice adjusted by reference to the conversion rate, processing costs and the value of the by-products to be taken for conversion from the round grain milled state to the round grain semi-milled state less 0-54 ECU. TITLE VI Products processed from cereals and rice Article 13 1 . The levy applicable to imports of the products listed in Annex A to Regulation (EEC) No 2727/75 and of the products listed in Article 1 ( 1 ) ( c) of Regulation (EEC) No 1418/76 shall be equal to the levy applicable to imports of those products from third countries reduced by the fixed component specified for each of the products in question. 2 . The variable " component of the levy shall be reduced :  by 0181 ECU per 100 kilograms for products falling within subheading 07.06 A of the Common Customs Tariff, excluding arrowroot,  0-363 ECU per 100 kilograms for products falling within subheading 11.04 C of the Common Customs Tariff, excluding flour and meal of arrowroot,  by 50 % for products falling within subheading 11.08 A V of the Common Customs Tariff, * excluding arrowroot starch. 2 . In order to permit the necessary checks, the documents accompanying the products must show the cif price at which the product is sold and the date of export, together with all details regarding quality enabling the product to be defined. These documents must be stamped by the competent authorities of the exporting ACP States, countries or territories. Article 11 1 . Article 13 (2) of Regulation (EEC) No 1418/76 shall not apply to the levies to be charged on imports of rice originating in the ACP States or in the countries and territories. 28. 2. 80 Official Journal of the European Communities No L 55/9 3 . The variable component of the levy shall not be charged in respect of imports of:  arrowroot falling within subheading 07.06 A of the Common Customs Tariff,  flour and meal of arrowroot falling within subheading 11.04 C of the Common Customs Tariff,  arrowroot starch falling within subheading 11.08 A V of the Common Customs Tariff. TITLE VII Fruit and vegetables Article 14 1 . The products listed below shall be imported free of customs duties: CCT heading No Dcscnption 07.01 08.02 Vegetables, fresh or chilled : F. Leguminous vegetables, shelled or unshelled G. Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots : ex IV . Other:  Radishes (Raphanus sativus), known as 'Mooli' S. Sweet peppers T. Other Citrus fruit, fresh or dried : D. Grapefruit E. Other Berries, fresh : E. Papaws F. Other : ex II . Passion fruit Other fruit, fresh 08.08 08.09 2. Subject to the special provisions laid down in paragraph 3 , customs duties shall be reduced as follows for the products listed below: CCT heading No Description Rate of reduction 07.01 Vegetables, fresh or chilled : G. Carrots, turnips, salad beetroot, salsify , celeriac, radishes and similar edible roots : ex II . Carrots and turnips :  Carrots, from 1 January to 3 1 March 40 % No L 55/10 Official Journal of the European Communities 28 . 2 . 80 CCT heading No Description Rate of reduction 07.01 (cont. ) 08.02 ex H. Onions, shallots and garlic :  Onions, from 15 February to 15 May ex K. Asparagus :  From 15 August to 31 January M. Tomatoes : ex I. From 1 November to 14 May (from 15 November to 30 April (within the annual limit of a Community tariff quota of 2 000 tonnes)) Q. Mushrooms and truffles : IV . Other Citrus fruit, fresh or dried: A. Oranges B. Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 60 % 40 % . 60 % » 40 % 80 % 80 % 3 . Imports of carrots falling within subheading ex 07.01 G II of the Common Customs Tariff and of onions falling within subheading ex 07.01 H of the Common Customs Tariff at the reduced rates of customs duty shown in paragraph 2 shall be subject to annual ceilings of 500 tonnes for each of these products, above which the customs duties actually applied in respect of third countries shall be restored. TITLE VIII Products processed from fruit and vegetables Article IS 1 . The products listed in Article 1 of Regulation (EEC) No 516/77 shall be imported free of customs duties. 2 . Levies shall not be charged on imports of the products listed below: CCT heading No Description 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : B. Other : 1 . Containing added spirit : b ) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg: aa) With a sugar content exceeding 17 % by weight 2 . Of 1 kg or less : aa ) With a sugar content exceeding 19 % by weight e) Other fruits : 1 . With a sugar content exceeding 9 % by weight : 28 . 2 . 80 Official Journal of the European Communities No L 55/11 CCT heading No Description 20.06 (cont.) ex aa) Of an actual alcoholic strength by mass not exceeding 11-85 % mass :  Grapefruit segments  Passion fruit  Guavas ex bb) Other :  Grapefruit segments  Passion fruit  Guavas f) Mixtures of fruit: 1 . With a sugar content exceeding 9 % by weight: ex aa) Of an actual alcoholic strength by mass not exceeding 1 1-85 % mass :  Mixtures of pineapples, papaws and passion fruit ex bb ) Other:  Mixtures of pineapples, papaws and passion fruit 11 . Not containing added spirit: a ) Containing added sugar, in immediate packings of a net capacity of more than 1 kg: 2 . Grapefruit segments 5 . Pineapples : aa ) With a sugar content exceeding 17 % by weight: ex 8 . Other fruits :  Passion fruit  Guavas 9 . Mixtures of fruit: ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of pineapples, papaws and passion fruit ex bb) Other :  Mixtures of pineapples, papaws and passion fruit b) Containing added sugar, in immediate packings of a net capacity not exceeding 1 kg: 2 . Grapefruit segments 5 . Pineapples : aa ) With a sugar content exceeding 19 % by weight ex 8 . Other fruits :  Passion fruit  Guavas 9. Mixtures of fruit: ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of pineapples, papaws and passion fruit ex bb) Other :  Mixtures of pineapples, papaws and passion fruit No L 55/12 Official Journal of the European Communities 28 . 2 . 80 ccr heading No Description 20.07 Fruit juices ( including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit: A. Of a specific gravity exceeding 1-33 at 15 °C: III. Other: b) Of a value of 30 EUA or less per 100 kg net weight: ex 1 . With an added sugar content exceeding 30 % by weight :  Pineapple  Passion fruit  Guavas  Mixtures of pineapples, papaws and passion fruit B. Of a specific gravity of 1-33 or less at 15 °C : II . Other : b ) Of a value of 30 EUA or less per 100 kg net weight: 5 . Pineapple juice: aa) With an added sugar content exceeding 30 % by weight 7 . Other fruit and vegetable juices : ex aa) With an added sugar content exceeding 30 % by weight:  Passion fruit  Guavas 8 . Mixtures : bb ) Other : ex 11 . With an added sugar content exceeding 30% by weight :  Pineapple, papaws and passion fruit juice TITLE DC Wine Article 16 The products listed below shall be imported free of customs duties : CCT heading No Description 20.07 Fruit juices ( including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit: A. Of a specific gravity exceeding 1-33 at 15 °C : I. Grape juice ( including grape must): ex a) Of a value exceeding 22 EUA per 100 kg net weight:  With an added sugar content exceeding 30 % by weight b) Of a value not exceeding 22 EUA per 100 kg net weight: 1 . With an added sugar content exceeding 30 % by weight 28 . 2 . 80 No L 55/13Official Journal of the European Communities CCT heading No Description 20.07 (cont'd) B. Of a specific gravity of 1 -33 or less at 15 °C : I. Grape, apple and pear juice (including grape must); mixtures of apple and pear juice: a ) Of a value exceeding 18 EUA per 100 kg net weight : 1 . Grape juice ( including grape must): aa ) Concentrated : 11 . With an added sugar content exceeding 30 % by weight bb ) Other : \ 1 1 . With an added sugar content exceeding 30 % by weight b ) Of a value of 18 EUA or less per 100 kg net weight : 1 . Grape juice ( including grape must): aa) Concentrated : 11 . With an added sugar content exceeding 30 % by weight bb ) Other : 11 . With an added sugar content exceeding 30 % by weight TITLE X Raw tobacco Article 17 The tobacco products listed in Article 1 of Regulation (EEC) No 727/70 shall be imported free of customs duties. Article 18 If serious disturbances occur as a result of a large increase in duty-free imports of products falling within heading No 24.01 of the Common Customs Tariff originating in the ACP States or in the countries and territories, or if these imports create difficulties which bring about a deterioration in the economic situation of a region of the Community, the Community may, without prejudice to Article 26, take measures to counteract any deflection of trade. TITLE XI Goods to which Regulation (EEC) No 1059/69 applies Article 19 1 . No fixed component shall be charged on imports of goods to which Regulation (EEC) No 1059/69 appUes. 2 . The variable component shall not be charged on imports of the goods listed below: No L 55/ 14 Official Journal of the European Communities 28 . 2 . 80 CCT heading No Description Sugar confectionery, not containing cocoa : C. White chocolate Chocolate and other food preparations containing cocoa : C. Chocolate and chocolate goods, whether or not filled; sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa Malt extract ; preparations of flour, meal , starch of malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa: B. Other : II . Other: a ) Containing no milk fats or containing less than 1-5 % by weight of such fats : 4 . Containing 45 % or more but less than 65 % by weight of starch Tapioca and sago; tapioca and sago substitutes obtained from potato or other starches 17.04 18.06 19.02 19.04 19.07 19.08 Bread, ships' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs, fats, cheese or fruit; communion wafers, cachets of a kind suitable for pharmaceutical use , sealing wafers, rice paper and similar products : D. Other, containing by weight of starch : ex II . 50 % or more, excluding ships ' biscuits Pastry , biscuits, cakes and other fine bakers ' wares, whether or not containing cocoa in any proportion : B. Other : IV. Containing 50 % or more but less than 65 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): ex 1 . Containing no milk fats or containing less than 1-5 % by weight of such fats :  Biscuits V. Containing 65 % or more by weight of starch : ex a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose):  Biscuits ex b ) Other :  Biscuits TITLE XII Other markets subject to common organization Article 20 The products covered by Regulations (EEC) No 1308/70, (EEC) No 1696/71 , (EEC) No 234/68 , (EEC) No 2358/71 , (EEC) No 827/68 and (EEC) No 1117/78 , shall be imported free of customs duties. 28 . 2 . 80 Official Journal of the European Communities No L 55/ 15 TITLE XIII Provisions relating to the French overseas departments Article 21 1 . Subject to the provisions of paragraphs 2 and 3 , the levies shall not be applied to direct imports into the French overseas departments of the products listed below originating in the ACP States or in the countries and territories : CCT heading No Description 01.02 Live animals of the bovine species : A. Domestic species : II . Other 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04 , fresh, chilled or frozen : A. Meat: II . Of bovine animals : 10.05 B Maize 10.06 B Rice  the variable components of levies, where the levies contain such components,  in other cases, the levies, applicable to imports from third countries into the Community as at present constituted. However, during the period of application of accession compensatory amounts in trade between the Community as at present constituted and new Member States, measures to prevent deflections of trade shall be taken in accordance with the procedure laid down in Article 23 , if this proves necessary. 2 . If imports into the French overseas departments of maize originating in the ACP States or in the countries and territories have exceeded 25 000 tonnes in a year, and if such imports are causing or are likely to cause serious disturbances on those markets, the Commission shall , at the request of a Member State or on its own initiative, take the necessary measures. Any Member State may, within three working days of notification of the measure taken by the Commission, refer that measure to the Council . The Council shall meet forthwith . It may, acting by a qualified majority, amend or annul the measure in question. 3 . This Article shall apply to products released for home use in the French overseas departments . Such products may not be re-exported. If necessary, measures to ensure this may be taken in accordance with the procedure laid down in Article 23 . Article 23 1 . If necessary, detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or, as the case may be, in the corresponding Articles of the other Regulations on the common organization of agricultural markets. 2 . In the case of beef and veal, these detailed rules shall relate in particular to : TITLE XIV General and final provisions Article 22 The reductions provided for by this Regulation shall be calculated by reference to: No L 55/16 Official Journal of the European Communities 28 . 2 . 80 agricultural markets and in the specific rules introduced as a result of the implementation of the common agricultural policy shall be applicable to the products covered by this Regulation. 2 . As regards relations with the ACP States, the provisions of Regulation (EEC) No 157/76 shall apply as complementary measures, as shall the provisions which replace them upon entry into force of the Convention. 3 . As regards the countries and territories, the provisions of Article 12 of Decision 76/568/EEC and of Annex III thereto shall apply as complementary measures, as shall the provisions which replace them as from the entry into force of the new Decision on the association of the countries and territories . (a) the basis for calculation and the reference period to be taken into consideration for fixing the amount by which the import duties are to be reduced; (b) the arrangements for fixing the corresponding amount to be collected by the exporting country; (c) the issue of import licences ; (d) the forms of proof acceptable and checking procedures. Article 24 On the basis of the economic development requirements of the French overseas departments, the Council, acting by a qualified majority on a proposal from the Commission, may alter the arrangements governing access to those departments' markets for the products covered by this Regulation. Article 25 This Regulation shall be without prejudice to the operation of Article 72 of the Act concerning the conditions of accession of the Hellenic Republic and the adjustments to the Treaties. Article 26 1 . The safeguard clauses provided for in the Regulations on the common organization of the Article 27 This Regulation shall enter into force on 1 March 1980. It shall apply until 31 December 1980. The Council, acting by a qualified majority on a proposal from the Commission, may decide to extend this Regulation beyond that date. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1980 . For the Council The President G. MARCORA 28 . 2 . 80 Official Journal of the European Communities No L 55/ 17 ANNEX I List of the ACP States referred to in Article 1 Bahamas Malawi Barbados Mali Benin Mauritania Botswana Mauritius Burundi Niger Cameroon Nigeria Cape Verde Papua New Guinea Central African Republic Rwanda Chad Sao Tome and Principe Comoros Senegal Congo Seychelles Dominica Sierra Leone Ethiopia Solomon Islands Equatorial Guinea Somalia Fiji St Lucia Gabon St Vincent and the Grenadines (*) Gambia Sudan Ghana Surinam Grenada Swaziland Guinea Tanzania Guinea Bissau Togo Guyana Tonga Ivory Coast Trinidad and Tobago Jamaica Tuvalu Jibuti Uganda Kenya Upper Volta Kiribati Western Samoa Lesotho Zaire Liberia Zambia Madagascar (') St Vincent and the Grenadines is included in Annex 1 on the assumption that it will have acceded to die 1975 Convention before 1 March 1980. No L 55/18 Official Journal of the European Communities 28 . 2 . 80 ANNEX II List of die countries and territories referred to in Article 1 (This list is without prejudice to the status of these countries and territories now or in the future.) 1 . Overseas countries of the Kingdom of the Netherlands:  the Netherlands Antilles (Aruba, Bonaire, Curasao, St Martin, Saba, St Eustatius). 2 . Overseas territories of the French Republic :  Mayotte,  New Caledonia and dependencies,  Wallis and Futuna Islands,  French Polynesia,  French Southern and Antarctic Territories. 3 . Overseas countries and territories of the United Kingdom of Great Britain and Northern Ireland :  Belize,  Brunei,  Associated States in the Caribbean (Antigua, St Kitts, Nevis and Anguilla),  Cayman Islands  Falkland Islands and dependencies ,  British Virgin Islands,  Montserrat,  Pitcairn,  St Helena and dependencies,  British Antarctic Territory,  British Indian Ocean Territory. 4 . Anglo-French Condominium of the New Hebrides .